Case 1:21-cv-02092-PAE Document 6-4 Filed 03/11/21 Page 1 of 26

EXHIBIT D

Apple Bank’s Security Agreement
Case 1:21-cv-02092-PAE Document 6-4 Filed 03/11/21 Page 2 of 26

FINAL VERSION

SECURITY AGREEMENT

THIS SECURITY AGREEMENT (this “Security Agreement”), dated as of January 31,
2020, made by BANK OF UTAH, a corporation organized and existing under the laws of the
State of Utah, not in its individual capacity but solely as Owner Trustee of Matterhorn HondaJet
Trust 1 (“Borrower”) in favor of APPLE BANK FOR SAVINGS, as Lender (together with its
successors and assigns, the “Lender”).

WHEREAS, pursuant to the Loan Agreement, dated as of January 31, 2020 (together
with all amendments and other modifications, if any, from time to time thereafter made thereto,
the “Loan Agreement”), between the Borrower and the Lender, the Lender has extended a
Commitment to make Loans to the Borrower; and

WHEREAS, as a condition precedent to the making of the initial Loans under the Loan
Agreement, the Borrower is required to execute and deliver this Security Agreement; and

WHEREAS, the Borrower has duly authorized the execution, delivery and performance
of this Security Agreement;

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, and in order to induce the Lender to make Loans (including the
initial Loans) to the Borrower pursuant to the Loan Agreement, the Borrower agrees, for the
benefit of the Lender, as follows:

ARTICLE I

DEFINITIONS

SECTION 1.1 Certain Terms. The following terms (whether or not underscored) when
used in this Security Agreement, including its preamble and recitals, shall have the following
meanings (such definitions to be equally applicable to the singular and plural forms thereof):

“Aircraft” means (i) each Airframe to be delivered and used under the Lease with the
Engines initially installed on such Airframe, as described in the applicable Security Agreement
Supplement, and (ii) all Parts used in connection with such Airframe, all as described in the
applicable Agreement Supplement and (iii) all additions, attachments, accessions, replacements
and substitutions therefor; and collectively, the Airframes, Engines and Parts. Unless the context
otherwise requires, the term “Aircraft” includes all Logs.

 

“Airframe” means (i) each Aircraft (excluding Engines or engines from time to time
installed thereon) specified by United States registration number and Manufacturer’s serial
number in the applicable Security Agreement Supplement and (ii) any and all Replacement Parts,
so long as same are incorporated or installed in or attached thereto or which have been removed
therefrom but where title to which remains vested in the Borrower in accordance with the terms
of Section 14 of the Lease; and any replacement airframe which may from time to time be

substituted therefor pursuant to Section 19(a) of the Lease.

J
Security Agreement
735844598
Case 1:21-cv-02092-PAE Document 6-4 Filed 03/11/21 Page 3 of 26

“Assigned Agreements” is defined in Section 2.1,
“Borrower” is defined in the preamble.
“Collateral” is defined in Section 2.1.

“Engine” means (i) each of the Engines described and listed by applicable manufacturer’s
seria] numbers in the applicable Security Agreement Supplement and originally installed on the
Airframe covered by such Security Agreement Supplement (whether or not from time to time
thereafter no longer installed on such Airframe) and (ii) any Engine which may from time to time
be substituted, pursuant to Section 14 or Section 15 of the Lease, for an Engine, used under the
Lease; together in each case with any and all Parts incorporated or installed in or attached thereto
or any and all Parts removed therefrom so long as title to the Parts thereto will remain vested in
the Lessor in accordance with the terms of Section 14 of the Lease after removal from such
Engine.

“Excepted Rights” means the Borrower’s rights to pursue separate actions or causes of
action against HAC to the extent that HAC failed to pay any Excluded Amounts owing to the
Borrower and the Borrower has not declared a Lease Event of Default as a result of such
nonpayment. .

“Indemnified Parties” is defined in Section 6.2(a).

“Intellectual Property Collateral” means all past, present and future: trade secrets and
other proprietary information; trademarks, service marks, business names, designs, logos,
indicia, and/or other source and/or business identifiers and the goodwill of the business relating
thereto and all registrations or applications for registrations which have heretofore been or may
hereafter be issued thereon throughout the world; copyrights (including, without limitation,
copyrights for computer programs) and copyright registrations or applications for registrations
which have heretofore been or may hereafter be issued throughout the world and all tangible
property embodying the copyrights; unpatented inventions (whether or not patentable); patent
applications and patents; industrial designs, industrial design applications and registered
industrial designs; license agreements related to any of the foregoing set forth in this definition
and income therefrom; books, records, writings, computer tapes or disks, flow diagrams,
specification sheets, source codes, object codes and other physical manifestations, embodiments
or incorporations of any of the foregoing set forth in this definition; the right to sue for all past,
present and future infringements of any of the foregoing set forth in this definition; and all
common law and other rights throughout the world in and to all of the foregoing set forth in this

definition.

“Lease” means that certain Lease dated as of January 31, 2020, between the Borrower
and Honda Aircraft Company, LLC, a Delaware limited liability company (“HAC”), as
amended, supplemented, restated or otherwise modified from time to time.

733844598
Case 1:21-cv-02092-PAE Document 6-4 Filed 03/11/21 Page 4 of 26

“Lender” is defined in the preamble.

 

“Loan Agreement” is defined in the first recital.

“Logs” means, all logs, manuals and data and all inspection, modification and overhaul
records (including all job cards) required to be maintained with respect to the applicable Aircraft
under applicable rules and regulations of the FAA and any other governmental authority having
Jurisdiction, together with all records, documents, manuals, data (current and historical), and
serviceable parts, tags or overhaul records pertaining to the applicable Aircraft or any of its
Engines or Parts.

“Parts” means all avionics, appliances, parts, instruments, appurtenances, accessories,
furnishings and other equipment of whatever nature (other than complete Engines), which may
from time to time be incorporated or installed in or attached to the Airframe or either Engine.

“Operative Documents” is defined in the Lease.
“Required Payments” is defined in the Lease.
“Secured Obligations” is defined in Section 2.2.

“Security Agreement” is defined in the preamble.

“Security Agreement Supplement” means a supplement to this Security Agreement in
substantially the form set forth in Exhibit A hereto, executed and delivered by the Borrower,

“U.C.C.” means the Uniform Commercial Code, as in effect in the State of New York, as
the same shall be amended from time to time.

SECTION 1.2 Loan Agreement Definitions. Unless otherwise defined herein or the
context otherwise requires, terms used in this Security Agreement, including its preamble and
recitals, have the meanings provided in the Loan Agreement.

SECTION 1.3 U.C.C. Definitions. Unless otherwise defined herein or the context
otherwise requires, terms for which meanings are provided in the U.C.C, are used in this Security
Agreement, including its preamble and recitals, with such meanings.

ARTICLE II
SECURITY INTEREST

SECTION 2.1 Grant of Security. In consideration of the indefeasible repayment in full
of all of the Obligations as and when due, the Borrower hereby pledges, hypothecates, assigns,
charges, mortgages, delivers and transfers to the Lender and hereby grants to the Lender a
continuing security interest in and to, all of the Borrower’s right, title and interest, whether now
existing or hereafter arising or acquired, in and to the following, whether now or hereafter
existing or acquired (the “Collateral”):

735844598
Case 1:21-cv-02092-PAE Document 6-4 Filed 03/11/21 Page 5 of 26

P3584 598

(a) each of the Aircraft and all Parts, additions, attachments and accessions
thereto and any and all replacements and substitutions therefor;

(b) all Logs in respect of each Aircraft, Airframe, any Engine or any Part;

(c) all rights of the Borrower under any of the Operative Documents (including
without limitation, the Assigned Agreements and the rights more particularly described in

clauses (h), (i) and (j) below);

(d) any and all warranty or other claims Borrower may have against any
Manufacturer (as defined in the Lease), any engine manufacturer or any supplier, vendor
or other facility providing parts or services in respect of any Aircraft, any Engine or any
Part;

(e) all moneys paid to or deposited with the Borrower or the Lender and any right
to the return or repayment thereof, pursuant to and with regard to the Collateral, the
Lease Agreement, and any of the other Operative Documents;

() all Required Payments, charter payments, insurance proceeds and any and all
other Proceeds from any or all thereof;

(g) all Intellectual Property Collateral related to the foregoing;

(h) the Lease and the Sublease and each Agreement Supplement related thereto
and the FAA Bills of Sale, in each case as defined in the Lease, and any warranty bills of

sale (collectively, the “Assigned Agreements”);

(i) (i) any and all rights of the Borrower to receive rents, payments, income,
revenues, issues and profits and other sums of money payable or receivable due and to
become due under or pursuant to the Assigned Agreements (including all claims for
damages or other sums arising upon the sale or other disposition of or loss of use of or
requisition of title to or use of any Aircraft and any Part thereof at any time subject to the
Lease or any other Assigned Agreement or upon any Lease Event of Default); (ii) any
and all rights of the Borrower to receive proceeds of any insurance, condemnation
awards, indemnity, warranty, guaranty, or collateral security with respect to the Assigned
Agreements, and the right to be named as a beneficiary on any such insurance policy to
which the Borrower is a named beneficiary; (iii) any and all claims of the Borrower for
damages arising out of or for breach of or default under the Assigned Agreements; (iv)
any and all rights of the Borrower to terminate the Assigned Agreements or perform
thereunder and to compel performance and otherwise exercise all remedies thereunder;
(v) any and all rights of the Borrower to receive notice and deliver consent in accordance
with the applicable provisions of the Assigned Agreements; and (vi) any and all liens and
security interests granted to the Borrower pursuant to the Assigned Agreements;

(j) each of the contracts, licenses, permits, agreements, approvals and warranties
now owned or hereafter acquired relating to the Aircrafts, including, without limitation,
all warranties, guaranties, service contracts and the like and including, without limitation,
the right to make all waivers and agreements, to give all notices, consents and releases, to
Case 1:21-cv-02092-PAE Document 6-4 Filed 03/11/21 Page 6 of 26

take all action upon any of the foregoing and to do any and all things whatsoever that the
Borrower is or may become entitled to do under any of the foregoing;

(k) all rights to make determinations, exercise options or elections, give or
withhold consents, waivers and approvals, give notices and exercise rights and remedies
(including the right to declare or exercise remedies with respect to a Lease Event of
Default or any default under any Assigned Agreement and to repossess any property), to
appoint any appraiser or to take any other action under or in respect of the Lease or any
other Assigned Agreement or accept any surrender or redelivery of any Aircraft and any
part thereof, as well as all the rights, powers and remedies on the part of the assignor,
whether arising under the Lease or any other Assigned Agreement or by statute or at law
or in equity or otherwise, as a result of any Lease Event of Default or any other default
under any Assigned Agreement;

(1) solely to the extent related to the foregoing Collateral, all other “Accounts”,
“Certificated Securities”, “Chattel_ Paper”, “Commodity Accounts”, “Commodity
Contracts”, “Deposit Accounts”, “Documents”, “Equipment”, “Fixtures”, “General
Intangibles”, “Goods”, “Instruments”, “Inventory”, “Investment Property”, “Proceeds”,
“Securities”, “Securities Account”, “Security Entitlements” and “Uncertificated
Securities” as such terms are defined in the U.C.C.; and

(m) any and all accessions, substitutions, replacements, products, offspring, rents,
issues, profits, returns, income and Proceeds of and from any and all of the foregoing
Collateral.

“Proceeds” shall have the meaning ascribed to it under the U.C.C., and, in any event,
shall include, but not be limited to, (X) any and all proceeds of any insurance, indemnity,
warranty or guarantee payable to Borrower from time to time with respect to any of the
Collateral, (Y) any and all payments (in any form whatsoever) made or due and payable to
Borrower from time to time in connection with any requisition, confiscation, condemnation,
seizure or forfeiture of all or any part of the Collateral by any governmental authority or any
other Person (whether or not acting under color of governmental authority), and (Z) any and all
other amounts from time to time paid or payable under or in connection with any of the

Collateral.

Notwithstanding anything in this Section 2.1 to the contrary, the Collateral shall not
include Excluded Amounts or Excepted Rights.

SECTION 2.2 Security for Obligations. This Security Agreement secures the
indefeasible payment in full and performance of all Obligations of the Borrower now or hereafter
existing under the Loan Agreement, the Notes and each other Loan Document to which the
Borrower is or may become a party, whether for principal, interest, costs, fees, expenses or
otherwise, and all other obligations of the Borrower now or hereafter existing under this Security
Agreement and each other Operative Document to which it is or may become a party (all such
Obligations and other obligations of the Borrower being the “Secured Obligations”).

735844598
Case 1:21-cv-02092-PAE Document 6-4 Filed 03/11/21 Page 7 of 26

SECTION 2.3 Continuing Security Interest; Transfer of Notes. This Security Agreement
shall create a continuing security interest in the Collateral and shall: (a) remain in full force and
effect until indefeasible payment in full in cash of all Secured Obligations and the termination of
the Commitment under the Loan Agreement and any other commitments of the Lender to the
Borrower pursuant to the Loan Documents; (b) be binding upon the Borrower, its successors,
transferees and assigns; and (c) inure, together with the rights and remedies of the Lender
hereunder, to the benefit of the Lender and its successors, transferees and assigns. Without
limiting the generality of the foregoing clause (c), the Lender may assign or otherwise transfer
(in whole or in part) any Note or any Loan held by it as provided in Section 11.11.1 of the Loan
Agreement, and any other successor or assignee thereof shall thereupon become vested with all
the rights and benefits in respect thereof granted to the Lender under any Loan Document
(including this Security Agreement) or otherwise, subject, however, to any contrary provisions in
such assignment or transfer, and to the provisions of Section 11.11.1 of the Loan Agreement.
Upon the indefeasible payment in full of all Secured Obligations and the termination or
expiration of all Commitments and any other commitments of the Lender to the Borrower-under
the Loan Documents, the security interest granted herein shall terminate and all rights to the
Collateral shall revert to the Borrower; provided, however, that any such termination or reversion
shall be conditional upon no security or payment to the Lender or such other party by the
Borrower or such other person being avoided or set aside or ordered to be refunded or reduced
by virtue of any provision or enactment relating to bankruptcy, liquidation, winding up,
insolvency, dissolution, reorganization, amalgamation or other analogous event or proceeding for
the time being in force. Upon any such payment and termination or expiration, the Lender will,
at the Borrower’s sole expense, execute and deliver to the Borrower such documents as the
Borrower shall reasonably request to evidence such termination.

SECTION 2.4 Borrower Remains Liable. Anything herein to the contrary
notwithstanding (a) the Borrower shall remain liable under the contracts and agreements
included in the Collateral (including the Assigned Agreements) to the extent set forth therein,
and shall perform all of its duties and obligations under such contracts and agreements to the
same extent as if this Security Agreement had not been executed; (b) the exercise by the Lender
of any of its rights hereunder shall not release the Borrower from any of its duties or obligations
under any such contracts and agreements included in the Collateral; and (c) the Lender shall have
no obligation or liability under any such contracts or agreements included in the Collateral by
reason of this Security Agreement, nor shall the Lender be obligated to perform any of the
obligations or duties of the Borrower thereunder, or to make any payment, or to make any
inquiry as to the nature or sufficiency of any payment received by it, or to present or file any
claim or to take any action to collect or enforce any claim for payment assigned hereunder.

SECTION 2.5 Security Interest Absolute. All rights of the Lender and the security
interests granted to the Lender hereunder, and all obligations of the Borrower hereunder, shall be
absolute and unconditional, irrespective of (a) any lack of validity or enforceability of the Loan
Agreement, any Note, the Assigned Agreements or any other Operative Document; (b) the
failure the Lender or any holder of any Note (i) to assert any claim or demand or to enforce any
right or remedy against the Borrower or any other Person under the provisions of the Loan
Agreement, any Note, the Assigned Agreements, any other Operative Document or otherwise, or
(ii) to exercise any right or remedy against any other guarantor of, or collateral securing, any
Secured Obligations of the Borrower; (c) any change in the time, manner or place of payment of,

«G6~«
735844598
Case 1:21-cv-02092-PAE Document 6-4 Filed 03/11/21 Page 8 of 26

or in any other term of, all or any of the Secured Obligations or any other extension, compromise
or renewal of any Secured Obligations of the Borrower; (d) any reduction, limitation, impairment
or termination of any Secured Obligations of the Borrower for any reason, including any claim of
waiver, release, surrender, alteration or compromise, and shall not be subject to (and the
Borrower hereby waives any right to or claim of) any defense or setoff, counterclaim,
recoupment or termination whatsoever by reason of the invalidity, illegality, nongenuineness,
regularity, compromise, unenforceability of, or any other event or occurrence affecting, any
Secured Obligations of the Borrower or otherwise; (e) any amendment to, rescission, waiver, or
other modification of, or any consent to departure from, any of the terms of the Loan Agreement,
any Note, the Assigned Agreements or any other Operative Document; (f) any addition,
exchange, release, surrender or non-perfection of any collateral (including the Collateral), or any
amendment to or waiver or release of or addition to or consent to departure from any guaranty,
for any of the Secured Obligations; or (g) any other circumstances (other than the indefeasible
payment in full in cash of the Secured Obligations) which might otherwise constitute a defense
available to, or a legal or equitable discharge of, the Borrower, any surety or any guarantor.

SECTION 2.6 Delivery of Security Agreement Supplements. Upon the delivery of an

Aircraft, the Borrower shall concurrently execute and deliver to the Lender a Security Agreement
Supplement duly completed with respect to such Aircraft and, subject to the provisions of the
Loan Agreement, shall take such steps with respect to the perfection of the Licn of this Security
Agreement against such Aircraft as are called for by this Security Agreement; provided, however
that the failure of the Borrower to deliver any Security Agreement Supplement as to any such
Aircraft shall not impair the Lien of this Security Agreement as to such Aircraft.

ARTICLE Il
REPRESENTATIONS AND WARRANTIES

SECTION 3.1 Representations and Warranties. The Borrower represents and warrants
unto the Lender as set forth in this Article on the Closing Date and on and each date on which the

Borrower executes and delivers a Security Agreement Supplement.

SECTION 3.1.1 Validity of Assigned Agreements. The Assigned Agreements, true and
complete copies of which have been furnished to the Lender, have been duly authorized,
executed and delivered by the parties thereto, have not been amended or otherwise modified, and
are in full force and effect and binding upon and enforceable against the parties thereto in
accordance with their respective terms.

SECTION 3.1.2 Ownership, No Liens, Validity. etc. The Borrower owns the Collateral
free and clear of any Lien except for the security interest created by this Security Agreement and
except for Permitted Liens. No effective financing statement or other instrument similar in effect
covering all or any part of the Collateral is on file in any public office and no registration in
respect of any of the Collateral has been made on the International Registry, except such as may
have been filed or registered in favor of the Lender relating to this Security Agreement or filed or
registered in connection with any Permitted Lien or any Required Cape Town Registration. This
Security Agreement creates a valid security interest in the Collateral, securing the payment of the
Secured Obligations, and, except for the proper filing of a Uniform Commercial Code Financing

T35844598
Case 1:21-cv-02092-PAE Document 6-4 Filed 03/11/21 Page 9 of 26

Statement with the Secretary of State of the State of Delaware and the registration of the
Required Cape Town Registrations on the International Registry, all filings, registrations and
other actions necessary to perfect and protect such security interest have been duly taken, and
such security interest shall be a first priority security interest.

SECTION 3.1.3 State of Incorporation; Name. (a) The first paragraph of this Security
Agreement lists the true legal name of the Borrower as registered in the jurisdiction in which the
Borrower is organized, formed or incorporated, (b) the Borrower’s state of incorporation,
formation or organization, its organization identification number as designated by the state of its
incorporation, formation or organization, and its principal place of business (or, if it has more
than one place of business, its chief executive office) are as set forth on Schedule I to this
Security Agreement delivered by the Borrower; and (c) the Borrower is not now and has not
been known by any trade name.

SECTION 3.1.4 Compliance with Laws. The Borrower is in material compliance with
the requirements of all applicable laws, rules, regulations and orders of every governmental
authority, the non-compliance with which might materially adversely affect the Collateral or the
value of the Collateral or the worth of the Collateral as collateral security,

ARTICLE IV

COVENANTS

SECTION 4.1 Certain Covenants. The Borrower covenants and agrees that, so long as
any portion of the Secured Obligations shall remain unpaid or the Lender shall have any
outstanding Commitment or the Lender shall have outstanding any other commitment to any
Borrower under any Loan Document, the Borrower will, unless the Lender shall otherwise
consent in writing, perform the obligations set forth in this Section.

SECTION 4.1.1 As to Assigned Agreements. The Borrower shall at its expense (a)
perform and observe all terms and provisions of the Assigned Agreements to be performed or
observed by it, maintain the Assigned Agreements in full force and effect, enforce the Assigned
Agreements in accordance with its terms, and take all such action to such end as may be from
time to time requested by the Lender; and (b) furnish or cause to be furnished to the Lender
promptly upon receipt thereof copies of all notices, requests and other documents received by the
Borrower under or pursuant to the Assigned Agreements and from time to time (i) furnish to the
Lender such information and reports regarding the Collateral as the Lender may reasonably
request and (ii) upon request of the Lender make to the appropriate counterparties to such
Assigned Agreements such demands and requests for information and reports or for action as the
Borrower is entitled to make under the Assigned Agreements.

SECTION 4.1.2 As to Equipment and Inventory Relating to Aircraft. The Borrower
hereby agrees that it shall (a) cause all of the Equipment relating to the Aircrafts to be
maintained and preserved in the same condition, repair and working order as when new, ordinary
wear and tear excepted, and in accordance with any manufacturer’s manual; and forthwith, or in
the case of any loss or damage to any of such Equipment, as quickly as practicable after the
occurrence thereof, make or cause to be made all repairs, replacements, and other improvements

F35844598
Case 1:21-cv-02092-PAE Document 6-4 Filed 03/11/21 Page 10 of 26

in connection therewith which are necessary or desirable to such end; and upon the reasonable
request of the Lender promptly furnish to the Lender such statements respecting any loss or
damage to any of such Equipment as Borrower shall have received from HAC; and (b) pay or
cause to be paid promptly when due all property and other taxes, assessments and governmental
charges or levies imposed upon, and all claims (including claims for labor, materials and
supplies) against, the Equipment and Inventory relating to the Aircrafts, except to the extent the
validity thereof is being contested in good faith by appropriate proceedings and for which
adequate reserves in accordance with GAAP have been set aside.

SECTION 4.1.3 Collection of Payments. The Lender shall collect and retain all rents,
proceeds, payments and other moneys due or to become due under the Lease and the other
Assigned Agreements or any other property assigned hereunder and apply such amount to the
payment of the Secured Obligations in accordance with the Loan Documents. The Lender is
authorized to endorse, in the name of the Borrower, any item, howsoever received by the Lender,
representing any payment on or other proceeds of any of the Collateral.

' SECTION 4.1.4 As to Intellectual Property Collateral. The Borrower shall not, unless
the Borrower shall either (i) reasonably and in good faith determine (and notice of such
determination shall have been delivered to the Lender) that any of the Intellectual Property
Collateral related to the Aircraft is of non-material economic value to the Borrower, or (ii) have a
valid business purpose to do otherwise, do any act, or omit to do any act, whereby any of the
Intellectual Collateral may lapse or become abandoned or dedicated to the public or
unenforceable. Whenever a Default shall be existing, the Lender shall have the right to bring suit
to enforce any or all of the Intellectual Property Collateral or licenses thereunder, in which event
the Borrower shall at the request of the Lender do any and all lawful acts and execute any and all
proper documents required by the Lender in aid of such enforcement and the Borrower shall
promptly, upon demand, reimburse and indemnify the Lender for all reasonable costs and
expenses incurred by the Lender in the exercise of its rights under this Section 4.1.4, except to
the extent any of the foregoing result from the gross negligence or willful misconduct of the
Lender. At the Lender’s request, the Borrower shall execute all such documents and do all such
other things which may be necessary or desirable in order to enable the Lender or its nominee to
be registered as owner of the Intellectual Property Collateral with any competent registration

authority.

SECTION 4.1.5 Transfers and Other Liens. The Borrower shall not, except as expressly
permitted by the Loan Agreement: (a) sell, assign (by operation of law or otherwise) or otherwise
dispose of any of the Collateral or create or suffer to exist any Lien or other charge or
encumbrance upon or with respect to any of the Collateral to secure obligations (monetary or
otherwise) of any Person or entily, except for the security interest created by this Security
Agreement, (b) cancel or terminate any Assigned Agreements or consent to or accept any
cancellation or termination thereof; (c) amend, supplement, restate or otherwise modify the
Assigned Agreements or give any consent, waiver or approval thereunder; (d) waive any default
under or breach of any Assigned Agreements; or (e) take any other action in connection with the
Assigned Agreements which would impair the value of the interest or rights of the Borrower
thereunder or which would impair the interest or rights of the Lender.

735844598
Case 1:21-cv-02092-PAE Document 6-4 Filed 03/11/21 Page 11 of 26

SECTION 4.1.6 Further Assurances, etc. The Borrower agrees that, from time to time at
its own expense, the Borrower will promptly execute and deliver all further instruments and
documents, and take all further action, that may be necessary or desirable, or that the Lender may
request, in order to perfect, preserve and protect any security interest granted or purported to be
granted hereby or to enable the Lender to exercise and enforce its rights and remedies hereunder
with respect to any Collateral. Without limiting the generality of the foregoing, the Borrower
will (a) if any Collateral shall be evidenced by a promissory note or other instrument, negotiable
document or chattel paper, deliver and pledge to the Lender hereunder such promissory note or
instrument, negotiable document or chattel paper duly indorsed and accompanied by duly
executed instruments of transfer or assignment, all in form and substance satisfactory to the
Lender; (b) at the request of the Lender, mark conspicuously on each copy of the Assigned
Agreements and of each other chattel paper which evidences any Collateral and each of its
records pertaining to the Collateral with a legend, in form and substance satisfactory to the
Lender, indicating that such Assigned Agreements and such chattel paper have been assigned to
the Lender and are subject to the security interest pursuant hereto; (c) file such financing or
continuation statements, or amendments thereto, and such other instruments or notices, as may
be necessary or desirable, or as the Lender may request, in order to perfect and preserve the
security interests and other rights granted or purported to be granted to the Lender hereby; (d)
register or cause to be registered or consent to the registration with the International Registry of
all Required Cape Town Registrations; (e) furnish to the Lender, from time to time at the
Lender’s request, statements and schedules further identifying and describing the Collateral and
such other reports in connection with the Collateral as the Lender may reasonably request, all in
reasonable detail; (f) warrant and defend the right and title herein granted to the Lender in and to
the Collateral (and all right, title and interest represented by the Collateral) against the claims and
demands of all Persons whomsoever; (g) not change its location or its name, identity or corporate
structure or its state of incorporation, formation or organization without providing the Lender at
least thirty (30) days’ prior notice to such change and taking all actions required by the first
sentence of this Section 4.1.6; and (h) upon the acquisition after the date hereof by the Borrower
of any Collateral, with respect to which the security interest granted hereunder is not perfected
automatically upon such acquisition, take such actions with respect to such Collateral or any part
thereof as required by the Loan Documents. With respect to the foregoing and the grant of the
security interest hereunder, the Borrower hereby authorizes the Lender to file one or more
financing or continuation statements, and amendments thereto, relative to all or any part of the
Collateral without the signature of the Borrower where permitted by law and expressly consents
to the registration of any Required Cape Town Registration on the International Registry.

ARTICLE V
[RESERVED].
ARTICLE VI

REMEDIES

SECTION 6.1 Certain Remedies. If any Event of Default shall have occurred and be
continuing:

735844598
Case 1:21-cv-02092-PAE Document 6-4 Filed 03/11/21 Page 12 of 26

735844598

(a) The Lender may exercise in respect of the Collateral, in addition to other
rights and remedies provided for herein or otherwise available to it, all the rights and
remedies of a secured party on default under the U.C.C. (whether or not the U.C.C.
applies to the affected Collateral) and also may (i) exercise any rights and remedies of the
Borrower under or in connection with the Assigned Agreements or otherwise in respect
of the Collateral, including without limitation, any and all rights of the Borrower to
demand or otherwise require payment of any amount under, or performance of any
provision of, the Assigned Agreements, (ii) require the Borrower to, and the Borrower
hereby agrecs that it will, at its expense and upon request of the Lender forthwith,
assemble all or part of the Collateral as directed by the Lender and make it available to
the Lender at a place to be designated by the Lender which is reasonably convenient to
both parties, and (iii) without notice except as specified below or, if notice cannot be
waived under the U.C.C., as required to be provided by the U.C.C., sell the Collateral or
any part thereof in one or more parcels at public or private sale, at any of the Lender’s
offices or elsewhere, for cash, on credit or for future delivery, and upon such other terms
as the Lender may deem commercially reasonable. The Borrower agrees that, to the
extent notice of sale shall be required by law, at least ten (10) days’ prior notice to the
Borrower of the time and place of any public sale or the time after which any private sale
is to be made shall constitute reasonable notification. The Lender shall not be obligated
to make any sale of Collateral regardless of notice of sale having been given. The Lender
may adjourn any public or private sale from time to time by announcement at the time
and place fixed therefor, and such sale may, without further notice, be made at the time
and place to which it was so adjourned.

(b) All cash proceeds received by the Lender in respect of any sale of, collection
from, or other realization upon all or any part of the Collateral may, in the discretion of
the Lender, be held by the Lender as additional collateral security for, or then or at any
time thereafter, subject to and in accordance with the terms of the Loan Agreement,
including specifically, but without limitation, Section 10.3(c) of the Loan Agreement, be
applied (after payment of any amounts payable to the Lender pursuant to the Loan
Agreement and Section 6.2 hereof) in whole or in part by the Lender against, all or any
part of the Secured Obligations in such order as the Lender shall elect. Any surplus of
such cash or cash proceeds held by the Lender and remaining after payment in full of all
the Secured Obligations shall be paid over to the Borrower or to whomsoever may be
lawfully entitled to receive such surplus.

(c) All payments received by the Borrower under or in connection with the
Assigned Agreements or otherwise in respect of the Collateral shall forthwith be paid
over to the Lender in the same form as so received (with any necessary indorsements).

SECTION 6.2 Indemnity and Expenses.

(a) Without limiting the generality of the provisions of Section 11.4 of the Loan
Agreement, the Borrower agrees to indemnify the Lender and each of its respective
officers, directors, employees and agents (the “Indemnified Parties”) from and against
any and all claims, losses and liabilities arising out of or resulting from this Security
Agreement (including, without limitation, enforcement of this Security Agreement),
Case 1:21-cv-02092-PAE Document 6-4 Filed 03/11/21 Page 13 of 26

except claims, losses or liabilities resulting from the Lender’s gross negligence or wilful
misconduct; PROVIDED, HOWEVER, THAT IT IS THE INTENTION OF THE
PARTIES HERETO THAT EACH INDEMNIFIED PARTY BE INDEMNIFIED IN
THE CASE OF ITS OWN NEGLIGENCE (OTHER THAN GROSS NEGLIGENCE),
REGARDLESS OF WHETHER SUCH NEGLIGENCE IS SOLE OR
CONTRIBUTORY, ACTIVE OR PASSIVE, IMPUTED, JOINT OR TECHNICAL. If
and to the extent that the foregoing undertaking may be unenforceable for any reason, the
Borrower hereby agrees to make the maximum contribution to the payment and
satisfaction of each of the foregoing which is permissible under applicable law.

(b) The Borrower will upon demand pay to the Lender the amount of any and all
reasonable expenses, including the reasonable fees and disbursements of its counsel and
of any experts and agents, which the Lender may incur in connection with (i) the
administration of this Security Agreement, (ii) the custody, preservation, use or operation
of, or the sale of, collection from, or other realization upon, any of the Collateral, (iii) the
exercise or enforcement of any of the rights of the Lender hereunder, or (iv) the failure by
the Borrower to perform or observe any of the provisions hereof.

SECTION 6.3 Warranties. The Lender may sell the Collateral without giving any
watranties or representations as to the Collateral. The Lender may disclaim any warranties of
title or the like. This procedure will not be considered to adversely affect the commercial
reasonableness of any sale of the Collateral.

ARTICLE VII

MISCELLANEOUS PROVISIONS

SECTION 7.1 Loan Document. This Security Agreement is a Loan Document executed
pursuant to the Loan Agreement and shall (unless otherwise expressly indicated herein) be
_ construed, administered and applied in accordance with the terms and provisions thereof.

SECTION 7,2 Amendments; etc. No amendment to or waiver of any provision of this
Security Agreement nor consent to any departure by the Borrower herefrom, shall in any event
be effective unless the same shall be in writing and signed by the Lender, and then such waiver
or consent shall be effective only in the specific instance and for the specific purpose for which
given.

 

SECTION 7.3 Addresses for Notices. All notices and other communications provided to
any party hereto under this Security Agreement shall be in writing or by facsimile (with
telephonic confirmation of receipt) and addressed, delivered or transmitted to such party at its
address or facsimile number as specified in the Loan Agreement or as may be designated by such
party in a notice to the other parties. Any notice, if mailed and properly addressed with postage
prepaid or if properly addressed and sent by pre-paid courier service, shall be deemed given
when received; any notice, if transmitted by facsimile, shall be deemed given when transmitted,

735844598
Case 1:21-cv-02092-PAE Document 6-4 Filed 03/11/21 Page 14 of 26

SECTION 7.4 Headings. The various headings of this Security Agreement are inserted
for convenience only and shall not affect the meaning or interpretation of this Security
Agreement or any provisions hereof.

SECTION 7.5 Severability. Any provision of this Security Agreement that is prohibited
or unenforceable in any jurisdiction shall, as to such provision and such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without invalidating the
remaining provisions of this Security Agreement or affecting the validity or enforceability of
such provision in any other jurisdiction.

SECTION 7.6 Execution in Counterparts, Effectiveness, etc. This Security Agreement
may be executed by the parties hereto in several counterparts, each of which shall be executed by
the Borrower and the Lender and be deemed to be an original and all of which shal] constitute
together but one and the same agreement. This Security Agreement shall become effective when
counterparts hereof executed on behalf of the Borrower and the Lender (or notice thereof
satisfactory to the Lender) shall have been received by the Lender and notice thereof shall have
been given by the Lender to the Borrower,

SECTION 7.7 [Reserved].

SECTION 7.8 Governing Law. THIS SECURITY AGREEMENT SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE
STATE OF NEW YORK, EXCEPT TO THE EXTENT THAT THE VALIDITY OR
PERFECTION OR PRIORITY OF THE SECURITY INTEREST HEREUNDER, OR
REMEDIES HEREUNDER, IN RESPECT OF ANY PARTICULAR COLLATERAL ARE
GOVERNED BY THE LAW OF A JURISDICTION OTHER THAN THE STATE OF NEW
YORK. This Security Agreement and the other Operative Documents to which they are party
constitute the entire understanding among the parties hereto with respect to the subject matter
hereof and supersedes any prior agreements, written or oral, with respect thereto.

SECTION 7.9 Forum Selection and Consent_to Jurisdiction. ANY LITIGATION
BASED HEREON, OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH, THIS
SECURITY AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR ANY COURSE OF
CONDUCT, COURSE OF DEALING, STATEMENTS (WHETHER VERBAL OR WRITTEN)
OR ACTIONS OF THE LENDER OR THE BORROWER MAY BE BROUGHT AND
MAINTAINED NON-EXCLUSIVELY IN ANY NEW YORK STATE OR FEDERAL COURT
SITTING IN THE BOROUGH OF MANHATTAN, THE CITY OF NEW YORK; PROVIDED,
HOWEVER, THAT ANY SUIT SEEKING ENFORCEMENT AGAINST ANY
COLLATERAL OR OTHER PROPERTY MAY BE BROUGHT, AT THE LENDER'S
OPTION, IN THE COURTS OF ANY JURISDICTION WHERE SUCH COLLATERAL OR
OTHER PROPERTY MAY BE FOUND. THE BORROWER HEREBY IRREVOCABLY
AND UNCONDITIONALLY SUBMITS FOR ITSELF AND ITS PROPERTY TO THE NON
EXCLUSIVE IN PERSONAM JURISDICTION OF ANY NEW YORK STATE OR FEDERAL
COURT SITTING IN THE BOROUGH OF MANHATTAN, THE CITY OF NEW YORK FOR
THE PURPOSES OF ANY SUIT, ACTION OR OTHER PROCEEDING ARISING OUT OF
OR RELATING TO ANY OF THIS SECURITY AGREEMENT OR ANY OPERATIVE
DOCUMENT; AND TO THE EXTENT PERMITTED BY APPLICABLE LAW, WAIVES,

735844598
Case 1:21-cv-02092-PAE Document 6-4 Filed 03/11/21 Page 15 of 26

S6SbrESEL
- rl -

‘Japjoyyoois Aue isurvse opvusy oq Avui osinooos ou ‘BurpueysypMou AreUOS ay) 01 JUDWADBYy
AWANIDE SY) UT pauTEOS BuiyRAue ‘d1OJaIIY J, “JOMOMOG ay) IsWIese poosJoJUd pu’ pastojaxs aq
ued YOIYM Ulalay JO] psplaoid sorpawwas puv syysi Jo sua}s1xa oy} Burysiqeisa pu’ JamMoLog ay}
Burpurq jo asodind ay} 10y AyUO papuayul puke apew ole uleJay pourejuoo JomoLog ay) Aq apeul
SJUaLUIdaISe PUL SJUBUAAOD ‘sUOTeJUASAIdaL ‘syUSUID}EIS OY] JO [Je pueR ‘feIa1e][OD oy 0) AToTOS
POW] BsINOdaI [[B YIM “amMoLEg ayi JO suONeSITGO asinOda-UOU aq 0} papudTU! ore JUDIDAIZ YW
AWINDIG SITY} JOPUN JaMOMOg oy) JO suOHEB qo sy] ‘SSMOSIDY ON Z1'4 NOLLOUS

‘avy aqqeaydde Aq paytuiod yus}xo [[ny oy) 0} puke a1aym Jamolog
ayy JO SMBUS dy} NOY YoNs se payly aq Av pue jUdWAVes Buroueuly apod jetosauulos
ULloyIuy) B Se yUsIOYNS 9q [peys Joosoy) uortod ue Jo yessyeT[or sy) Jo [Je Butsaaod ‘oja7ay)
SWUSWIpPUsUe PUR SUOTIENUNUOD “JUDWIOIeIS Buloueuly epod Jersowwiosd wou) Aue jo Jo
waulsaIBy AjNIag sii JO UOHONpoldol Joyo 10 otydeISooyd ‘uoques eB 10 “WaWIsdIBY AyLNDag
sly} ‘lspua’] ay) Jo uondo ay yy «‘JUoWIDVIG Bulsueuly e& se Suijij 1 17~ NOLLOAS

 

“ENAINNOOd NVOT
YAHLO HONS HOVE ANV LNAWSRSUOV ALMUNOAS SIHL OLN] ONIUS.LNA UAaNAT
SHL YOd LNANAONANIE TVIUELVW V SI NOISIAOUd SIHL LVHL GNV (ALUVd
V SI LI HOIHM OL LNSNNO0d NVO' YAHLO HOWE AO NOISIAOUd YAHLO HOVA
CNV) NOISIAOUd SIHL YOA NOLLVYACISNOD LNSIOMAAS GNV T1Nd GaAOR
SVH LI LVHL SHaYOV INV SADC IMON NOV UAMOMIOd AHL WAMOWUO" AHL
YO WAGNAT AHL JO SNOLLOV UO (NALLRIM UO TWARIAA UTHLIHM) SLNAWALVLS
‘ONITWAd dO ASUNOD SLONAGNOD JO ASUNOD ANV UO ‘LNANNDOd NVOT YAHLO
ANV YO LNAWAIYOV ALIMNOFS SIHL “HLIAAW NOLLOANNOD NI YO “WAANN ‘AO LAO
ONISPYV YO ‘NOFTAIH AASVA NOILLVOLLIT ANV JO LOadSAY NI AUN AG TVRIL
V OL JAVH AVW LI SLHORE ANV SHAIVM ATIVNOLLNALNI GNV ATRIVINYIOA
‘ATONIMONY AGAYSH VIMOUNO” AHL ‘THT AMP JO WARK O01. NOLLOAS

‘S.LNAWNS0d NVO' YAH.LO AHL ONV LNAWaAaYDV
ALRMINOYS SIHL YAGNA SNOILVOIMTGO SLI dO LOdadSdY NI ALINAWWI
HONS SHAIVA ATEVOOARTUUL AGSAUAH YWAMOWIOE FHL ‘ALUAdOUd SLI YO
ITASLI OL LOAdSAY HLIM GASIMYAH.LO YO NOLLNOAXY 4O CIV NI LNAWHOVLLV
‘LNAWOGN’ OL YOMd LNAWHOVLLVY “AOLLON YO AOIANTS HONOUHL
YAHLAHM) SSHOOUd IVWOA1 ANV WOU YO LUNOD ANV JO NOLLOIaSnuNe
Woud ALINQNAWI ANV SUINOOV AVW UALIVAYTH YO SVH WAMOWIOP
HHL LVHL LNSLXa AHL OL SRIOA MAN JO ALVIS AHL LNOHLIM YO NIHLIM
JOIAUMAS TWNOSUdd A YO ‘AIVdaad AOVLSOd “TVW GAYALSIOTY AW SSAOOUd
AO AOIAUHS AHL OL SLINASNOO ATAVOOARUU! UAHLUNA WAMOUWOU AHL
‘SLUNOO HONS Ad YO NI GSOUOANA Ad LON AVA JOTYSHL YO JAOIUTH WALLVA
LOUradNS AHL YO LNAWNOOd GaALVTAY ANV YO LNAWAAYOV ALRINOAS SIH
LVHL YO “UAdOUdWI SI ONIGAADOUd YO NOLLOV “LINS AHL JO ANNAA FHL LVL
‘ANYOd LNAINSANOONI NV NI LHONOUE ST ONIGAAIOOUd YO NOLLOV ‘LINS AHL
LVHL “NOLLNOAXY WOU INNWWI YO LdWAXA SI ALYAdOUd SLI LVHL ‘SLUNOD
CAWVN SAO8V FHL JO NOLLOIGSRING AHL OL LOSPANS ATIVNOSUAd LON SI
LI LVHL WIVTD ANY “ONIGAIOOUd UO NOLLOV “LINAS HONS ANV NI “ASIMUAHLO
YO “ASNAIAG V SV “NOLLOW JO AVM Ad ‘LUASSV OL LON SAdYOV UNV
Case 1:21-cv-02092-PAE Document 6-4 Filed 03/11/21 Page 16 of 26

member, Affiliate, director, officer, employee or agent of the Borrower with respect to claims
against the Borrower arising under or relating to this Security Agreement.

SECTION 7.12 Release of Liens. At such time as the Lender has authorized the release
of Liens on all or any portion of the Collateral in accordance with Section 11.19 of the Loan
Agreement, the Liens granted to the Lender on the Collateral or such portion thereof shall be
automatically, unconditionally and simultaneously released, and the Lender agrees to execute
and deliver any releases, deeds or other instruments reasonably requested by the Borrower with
respect to any such release of the applicable Collateral at the Borrower’s cost and expense,
including in respect of the termination of any financing statements or Cape Town Registrations
made pursuant to the Operative Documents in favor of the Lender.

[Remainder of this page intentionally left blank]

735844598
Case 1:21-cv-02092-PAE Document 6-4 Filed 03/11/21 Page 17 of 26

DocuSign Envelope iD: A442AC47-E2FC-4EE7-9CCO-FA7B81B4DAEFS

IN WITNESS WHEREOF, the parties hereto have caused this Security Agreement to be
duly executed and delivered by its officer thereunto duly authorized as of the date first above
written.

BANK OF UTAH, not in its individual capacity but

 

solely as Owner Trustee OocuSigned by:
G (voasmun
ASEQOGFFSIDBSECH...
By:
Name: Jon Croasmun
Title: ‘Sr. Vice President

Security Agreement
735844398
Case 1:21-cv-02092-PAE Document 6-4 Filed 03/11/21 Page 18 of 26

DocuSign Envelope ID: CA1E9425-5C3D-491 1-A0BD-AS792F 18C4EA

APPLE BANK FOR SAVINGS, as Lender

 

fr BocuSigned by:
By: Nm DazaapeCADe reas
Name: ‘Dana MacKinnon
Title:

Senior Vice President

Security Agreement
735844598
Case 1:21-cv-02092-PAE Document 6-4 Filed 03/11/21 Page 19 of 26

SCHEDULE |
lo Security Agreement

STATE OF INCORPORATION, ETC.

litem A. State of Incorporation: Utah

 

Item B. Organizational Identification Number: 567732-0142
Item C. Principal Place of Business:
Bank of Utah

50 South 200 East, Suite 110
Salt Lake City, Utah 84111

Security Agreement
735844598
Case 1:21-cv-02092-PAE Document 6-4 Filed 03/11/21 Page 20 of 26

EXHIBIT A

FORM OF SECURITY AGREEMENT SUPPLEMENT (MSN [e])

Apple Bank for Savings

122 East 42™ Street

New York, NY 10168
Attention: Dana R. MacKinnon
Facsimile No.: (212) 224-6596

[Date]
Re: Security Agreement,
dated as of January 31, 2020

Ladies and Gentlemen:

Reference is made to the Security Agreement, dated as of January 31, 2020 (as amended,
modified, restated and/or supplemented from time to time, the “Security Agreement”), among
the undersigned, as Borrower and Apple Bank for Savings, as lender (in such capacity, and
together with any permitted successor or assign thereto or any permitted replacement thereof, the
“Lender”). Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to them in the Loan Agreement and Security Agreement (whether defined
therein or incorporated by reference to another agreement or document).

l. The undersigned hereby delivers, as of the date first above written, the attached
Annex I pursuant to Section 2.6 of the Security Agreement.

2. The undersigned Bor rower hereby confirms that the property included in the
attached Annex constitutes part of the Collateral and hereby makes each representation and
warranty set forth in Article II] of the Security Agreement (as supplemented by the attached
Annex 1).

4, Attached as Annex I is a duly completed description of the Aircraft constituting
part of the Collateral granted by the undersigned Borrower and not described in the schedules to
the Security Agreement, or another Security Agreement Supplement.

5, This Security Agreement Supplement is delivered in and shall in all respects be
governed by, and construed in accordance with, the Jaws of the State of New York, including all
matters of construction, validity and performance.

[Signature Page Fallows]

Exhibit-A-1
735844598
Case 1:21-cv-02092-PAE Document 6-4 Filed 03/11/21 Page 21 of 26

Very truly yours,

 

Acknowledged and agreed to as of the date first above written:

APPLE BANK FOR SAVINGS,
as Lender

By:

 

Name:
Title:

Exhibit-A-2
735844598
Case 1:21-cv-02092-PAE Document 6-4 Filed 03/11/21 Page 22 of 26

Airframe Manufacturer and

F358AG598

[

Model

 

J

 

ANNEX I
SECURITY AGREEMENT SUPPLEMENT
AIRCRAFT OBJECTS
Airframe Engine Manufacturer and Engine
MSN Engine Model MSNs
— a [ ]
Exhibit-A-3
Case 1:21-cv-02092-PAE Document 6-4 Filed 03/11/21 Page 23 of 26

FINAL VERSION

SECURITY AGREEMENT SUPPLEMENT
(MSN: 42000155, 42000156, 42000073, 42000111, 42000160, 42000161, 42000118)

Apple Bank for Savings

122 East 42" Street

New York, NY 10168
Attention: Dana R. MacKinnon
Facsimile No.: (212) 224-6596

January 31, 2020
Re: Security Agreement,
dated as of January 31, 2020

Ladies and Gentlemen:

Reference is made to the Security Agreement, dated as of January 30, 2020 (as amended,
modified, restated and/or supplemented from time to time, the “Security Agreement”), among the
undersigned, as Borrower and Apple Bank for Savings, as lender (in such capacity, and together
with any permitted successor or assign thereto or any permitted replacement thereof, the
“Lender”). Capitalized terms used herein and not otherwise defined herein shall have the meanings
assigned to them in the Loan Agreement and Security Agreement (whether defined therein or
incorporated by reference to another agreement or document).

I. The undersigned hereby delivers, as of the date first above written, the attached
Annex I| pursuant to Section 2.6 of the Security Agreement.

2. The undersigned Borrower hereby confirms that the property included in the
allached Annex constitutes part of the Collateral and hereby makes each representation and
warranty set forth in Article III of the Security Agreement (as supplemented by the attached Annex

I).

4, Attached as Annex | is a duly completed description of the Aircraft constituting
part of the Collateral granted by the undersigned Borrower and not described in the schedules to
the Security Agreement, or another Security Agreement Supplement.

5. This Security Agreement Supplement is delivered in and shall in all respects be
governed by, and construed in accordance with, the laws of the State of New York, including all
matters of construction, validity and performance.

6. This Security Agreement Supplement may be executed by the parties hereto in
several counterparts, each of which shall be executed by the Borrower and the Lender and be
deemed to be an original and all of which shall constitute together but one and the same agreement.

[Signature Page Follows]

Attachment No J

to SELupITY AGLer Ae

TIGOHIS8N
Case 1:21-cv-02092-PAE: Document 6-4 Filed 03/11/21 Page 24 of 26

OocuSign Envelope ID: SF2CCOSC-BBG6F-4FA2-BB54-4215A1F 88623

Very truly yours,

BANK OF UTAH, not in its individual capacity,

but solely as Owner Trustee
DecuSigned by:

dow Croasmwur
By: 22EBNGFEIDBCICS
Name: Jon Croasmun

Title: Sr. Vice President

Acknowledged and agreed to as of the date first above written:

APPLE BANK FOR SAVINGS,
as Lender

By:
Name:
Title:

736115811 {Signature Page to Security Agreement Supplement]
Case 1:21-cv-02092-PAE Document 6-4 Filed 03/11/21

DocuSign Envelope ID: CA1E9425-5C3D-491 1-A0BD-A5792F 16C4EA

Very truly yours,

BANK OF UTAH, not in its individual capacity,
but solely as Owner Trustee

By:

 

Name:
Title:

Acknowledged and agreed to as of the date first above written:

APPLE BANK FOR SAVINGS,

as Lender
PmBasusigned by:
By: \— pazszarcenersos

Name: Dana MacKinnon

Title:
Senior Vice President

736115811 {Signature Page to Security Agreement Supplement}

Page 25 of 26
Case 1:21-cv-02092-PAE Document 6-4 Filed 03/11/21 Page 26 of 26

ANNEX I
SECURITY AGREEMENT SUPPLEMENT

AIRCRAFT OBJECTS

 

Airframe Manufacturer Airframe Engine Manufacturer and Engine
and Model MSN Engine Model MSNs
Honda Aircraft Company, 42000155 GE Honda Aero Engines/ 883423/
LLC/model HA-420 model HF120-H1A 883422
Honda Aircraft Company, 42000156 GE Honda Aero Engines/ 883425/
LLC/model HA-420 model HF120-HIA 883424
Honda Aircraft Company, 42000073 GE Honda Aero Engines/ 883221/
LLC/model HA-420 model HF120-H1A 883222
Honda Aircraft Company, 42000111 GE Honda Aero Engines/ 883335/
LLC/model HA-420 model HF120-H1A 883334
Honda Aircraft Company, 42000160 GE Honda Aero Engines/ 883433/
LLC/model HA-420 model HF120-H1A . 883466
Honda Aircraft Company, 42000161 GE Honda Aero Engines/ 883441/
LLC/model HA-420 model HF120-HIA 883434
Honda Aircraft Company, 42000118 GE Honda Aero Engines/ 883351/
LLC/model HA-420 model HF120-H1A 883352

Each of which engines has at least 550 rated takeoff horsepower or the equivalent thereof.

TIOUSBU
